Citation Nr: 1414850	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to March 1960 and from March 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2014, the Veteran failed to show for the hearing he had requested before a Veterans' Law Judge traveling to the RO.  Therefore, the Board considers this hearing request withdrawn.

Also in March 2014, the Board received additional evidence from the Veteran.  However, the Board finds that it may consider this evidence when adjudicating the current appeal without first remanding for agency of original jurisdiction review because this evidence was accompanied by a waiver.  See 38 C.F.R. § 20.1304(c) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset in service.

2.  The Veteran's bilateral hearing loss had its onset in service.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his tinnitus and bilaterally hearing loss were caused by his exposure to aircraft engine noise while in the Navy and not his subsequent years as a commercial pilot.  In this regard, in statements to RO the Veteran reported that while his noise exposure post-service as a commercial pilot sitting in the cockpit is negligible the nose expose he had from reciprocating and piston driven aircraft engines while in the Navy was significant.  As to both his disabilities, the Veteran alleges, in substance, that his problems have continued since service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As to current disabilities, the record shows the Veteran has been diagnosed with tinnitus and bilateral hearing loss as defined by VA.  See VA examination dated in June 2011.  

As to the Veteran sustaining an injury (acoustic trauma causing tinnitus and bilateral hearing loss) during active duty, the Veteran's DD 214s show that he served in the Navy, during his first period of active duty he studied aircraft operations and was assigned to Flight Operations, and during his second period of active duty his occupational specialty included Air Intelligence Officer.  Furthermore, the Board finds that the Veteran is both competent to report that he observed ringing in his ears as well as lost hearing following his flight training and being exposed to aircraft thereafter and that his accounts of having this ringing and lost hearing since this time are credible.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

Therefore, the Board finds that the evidence, both positive and negative, as to whether the Veteran was injured (i.e., sustained acoustic trauma causing tinnitus and bilateral hearing loss) while on active duty is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board also finds the March 2014 opinion from Michael J. Malotte, M.D., that his bilateral hearing loss is more than likely the result of noise from military aircraft while on active duty at least as probative as the contrary opinion from the June 2011 VA examiner.

In light of his injury (i.e., acoustic trauma causing tinnitus and bilateral hearing loss) during active duty, as well as the credible history of ringing in his ears and difficulty hearing since active duty, and the evidence, both positive and negative, as 

to his bilateral hearing loss being due to his military service being in equipoise, the Board finds that service connection for tinnitus and bilateral hearing loss is warranted because the disabilities had there onset in service.  38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


